Title: To James Madison from Thomas Jefferson, 24 March 1815
From: Jefferson, Thomas
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Monticello Mar. 24. 15.
                    
                    I had written the inclosed letter but had not yet sent it to the post office when mr. Nelson calling, informed me you were to leave Washington on Tuesday last (the 20th.) I have thought it better therefore to inclose it to you at Montpelier. I am laboriously employed in arranging the library, to be ready for it’s delivery. And as soon as I can name the day on which I shall have finished I will give notice to the person whom you may appoint to verify the catalogue. On this subject I shall be glad to hear from you as soon as possible; but this will be retarded by the unlucky arrangement of our mails; for altho’ we have two departures in the week for Washington, yet they are on Wednesday & Thursday, leaving intervals of 24. hours, or of 6. days. This letter therefore will lie 5. days in our office before it’s departure. I wish much to see you, and if the arrangement of the library should give me any interval during your stay, and the roads permit, I will try to pay you a visit. I say, if the roads permit; for increasing feebleness obliges me now to be driven by others, and consequently to the use of heavier carriages. A visit by mrs. Madison and yourself altho’ always desired, it would be unreasonable to expect out of the short time you are permitted to stay & after so long an absence. But if you can afford it, I should recieve it as a deodand. Adieu affectionately.
                    
                        
                            Th: Jefferson
                        
                    
                